United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued January 21, 2020                Decided June 16, 2020

                         No. 18-5343

 SOLENEX LLC, A LOUISIANA LIMITED LIABILITY COMPANY,
                      APPELLEE

                              v.

DAVID LONGLY BERNHARDT, SECRETARY, U.S. DEPARTMENT
              OF THE INTERIOR, ET AL.,
                    APPELLEES

        BLACKFEET HEADWATERS ALLIANCE, ET AL.,
                     APPELLANTS


                 Consolidated with 18-5345


        Appeals from the United States District Court
                for the District of Columbia
                    (No. 1:13-cv-00993)


    Brian C. Toth, Attorney, U.S. Department of Justice,
argued the cause for federal appellants. With him on the briefs
were Jeffrey Bossert Clark, Assistant Attorney General, Eric
A. Grant, Deputy Assistant Attorney General, Stephen A.
Vaden, General Counsel, U.S. Department of Agriculture, and
Charles E. Spicknall, Attorney.
                                2
     Timothy J. Preso argued the cause and filed the briefs for
intervenor-appellants.

    Joel West Williams and Kim Jerome Gottschalk were on
the brief for amicus curiae Blackfeet Tribe in support of
appellants and reversal of the district court.

    David C. McDonald argued the cause for appellee. With
him on the brief were Ivan L. London, Zach W. Fitzgerald, and
Zhonette M. Brown. Christian B. Corrigan entered an
appearance.

    Rebecca W. Watson was on the brief for amicus curiae
Western Energy Alliance in support of appellee and the
decision below.

    Before: TATEL, GARLAND, and MILLETT, Circuit Judges.

    Opinion for the Court filed by Circuit Judge MILLETT.

     MILLETT, Circuit Judge: The Badger-Two Medicine Area
(“Two Medicine Area”) is a region of unique cultural,
religious, spiritual, historical, and environmental significance.
Solenex LLC holds an oil and gas lease (“Lease”) over a
portion of that area. In 2016, the Secretary of the Interior
cancelled the Lease because of the Two Medicine Area’s multi-
faceted significance and Interior’s failure to conduct the proper
pre-lease analyses required under the National Environmental
Policy Act (“NEPA”), 42 U.S.C. §§ 4321 et seq., and the
National Historic Preservation Act (“Historic Preservation
Act”), 54 U.S.C. §§ 300101 et seq. When Solenex challenged
that cancellation decision, the district court ruled in its favor.
The court held that the amount of time that had elapsed between
the Lease’s issuance and its cancellation violated the
Administrative Procedure Act (“APA”), 5 U.S.C. §§ 551 et
                                3
seq., and that the Secretary failed to consider Solenex’s
reliance interests before cancelling the Lease.

     Each of those determinations was erroneous. First, delay
by itself is not enough to render the Lease cancellation arbitrary
or capricious. Second, the Secretary did consider, and in fact
compensated, Solenex’s identified reliance interests. For those
reasons, we vacate the district court’s judgment.

                                I

                                A

     The Two Medicine Area has long held a special place in
the cultural history and religious life of the Blackfeet Tribe.
The Tribe’s oral history describes how its people began to
suffer and die shortly after the world’s creation. Seeing that
suffering, the Creator returned to the Blackfeet and took them
into the countryside and mountains of what would become the
traditional Blackfeet territory, including the Two Medicine
Area. There, the Creator introduced the Blackfeet to healing
trees, bushes, and plants, and taught them how to seek the
Creator and other spirits. Seeking those spirits, which is “a
central and inseparable part of [the Tribe’s] religion and
lifeway,” requires the Blackfeet to be in the proper
geographical location and to undertake special preparations for
religious ceremonies in the area. J.A. 2021, 2029.

     The Two Medicine Area’s topography includes high
mountain peaks and river valleys, and it offers relative isolation
and a supply of high-quality plants, animals, and minerals, all
of which are central to the Blackfeet people’s religious,
spiritual, and cultural practices. For those reasons, it remains a
place of spiritual power for the Blackfeet people because “[i]t
is there that the spirits remain” and where the Blackfeet “can
go, as they have been for centuries in accordance with their
                                4
beliefs and traditions, to be alone near Creator Sun while still
standing on Mother Earth so that their prayers can be heard by
these two Creators[.]” J.A. 2023.

      Many of those same religious and cultural characteristics
render the Two Medicine Area environmentally significant.
The Two Medicine Area is bounded by Glacier National Park,
the Scapegoat and Bob Marshall Wilderness Areas, and the
present-day Blackfeet Indian Reservation. The Two Medicine
Area functions as a habitat for a number of species, including
bald eagles, peregrine falcons, grizzly bears, elk, wolves, lynx,
and wolverines, and it serves as a “critical wildlife movement
corridor[.]”      J.A. 327.   In recognition of its critical
environmental status and to preserve the region, the United
States Forest Service in 2009 banned motorized vehicles from
all trails and prohibited snowmobiling.

                                B

     In June 1982, the Bureau of Land Management, which is
housed within the Department of the Interior, issued oil and gas
leases within the Two Medicine Area. One of those leases was
issued to Sidney Longwell. To obtain the Lease, Longwell paid
the first year’s rental fee, in the amount of $1 per acre, totaling
$6,247.00.

     The Lease did not convey an unrestricted right to drill.
Instead, Longwell was required to obtain permission from both
the Bureau and the Forest Service before drilling could occur.1
The Environmental Assessment conducted by the Forest
Service before the Lease was issued expressly reaffirmed the
contingent nature of the right. As the Environmental
Assessment explained, the “decision to lease is only the first

    1
        The Bureau manages subsurface mineral rights, while the
Forest Service handles surface activities on certain federal lands.
                               5
step of a multi-step decision process.” J.A. 2222. The Forest
Service recognized that the Two Medicine Area “may contain
areas of spiritual importance,” and that “the Blackfeet people
prefer[red] to identify th[o]se areas on a project-by-project
basis.” J.A. 2254. If mitigation of any negative effects was
“not possible[,]” then “the area may be avoided completely[.]”
J.A. 2280.

    In addition to the explicitly contingent status of drilling,
the Lease provided that it was “subject to all rules and
regulations of the Secretary of the Interior now or hereafter in
force, when not inconsistent with any express and specific
provisions herein[.]” J.A. 2106. In July 1983, approximately
one year after issuing the Lease, Interior amended its
regulations to make clear that “[l]eases shall be subject to
cancellation if improperly issued.” Minerals Management and
Oil and Gas Leasing on Federal Lands, 48 Fed. Reg. 33,648,
33,674 (July 22, 1983).

     One year after receiving the Lease, Longwell assigned it
to three companies: America Petrofina Company of Texas,
Petrofina Delaware, Inc., and AGIP Petroleum Company
(collectively, “Fina”).    Longwell retained a production
payment based on the value of any oil and gas produced in the
future from the Two Medicine Area. J.A. 42.

     Fina submitted an application on November 21, 1983, for
permission to drill in the Two Medicine Area. The Bureau, the
Forest Service, and the Montana Department of Fish, Wildlife,
and Parks jointly conducted a proposed Environmental
Assessment analyzing the impact of drilling on the
environmental, historical, cultural, and religious significance
of the area. The Fish and Wildlife Service issued a biological
opinion in which it concluded that “the proposed action would
jeopardize the grizzly bear and gray wolf,” which were
                               6
threatened species. J.A. 657. A modification to the proposed
drilling action was subsequently made, and the Area Manager
for the Bureau approved the revised application on January 31,
1985.

     Several conservation groups and the Blackfeet Tribe filed
an administrative appeal with the Interior Board of Land
Appeals (“Interior Appeals Board”). The conservation groups
and the Tribe alleged that the approval violated NEPA, the
Endangered Species Act, 16 U.S.C. §§ 1531 et seq., the
Archeological and Historic Preservation Act, id. §§ 469 et seq.,
and the Range Land Renewable Resources Planning Act, id.
§§ 1600 et seq. The Interior Appeals Board agreed in part,
setting aside the Bureau’s grant of the drilling application
because, among other things, it failed to consider whether
cultural resources would be impacted by the location of a
proposed access route.

     In the wake of that decision, Fina chose to seek relief from
Interior and requested that the Lease be suspended. That
request was granted, and the Lease was placed in suspension
on October 1, 1985. As a result, the agency suspended Fina’s
“rental and minimum royalty payments” to Interior and tolled
the Lease term. J.A. 2213. The Lease, and the leaseholders’
obligations under it, have remained in suspension to the present
day.

     The application to drill went through a series of additional
appeals and remands. In April 1987, the Bureau approved the
drilling application. On administrative appeal, the Bureau
requested and obtained a voluntary remand.

     On remand, the Bureau and the Forest Service finally
undertook a comprehensive environmental, cultural, and
historical study and prepared an Environmental Impact
Statement, see 42 U.S.C. § 4332(2)(c). The Environmental
                                7
Impact Statement covered the applications by Fina and another
company to drill in the same portion of the Two Medicine Area.
The Statement documented that the Two Medicine Area
“possesses characteristics which are considered important for
the practice of traditional culture and religion,” and that Tribal
members “value the area’s clean air and water, the limited
access which affords less chance of disturbance, and the beauty
of the relatively undisturbed environment.” J.A. 1109.

     The Blackfeet Tribe expressed the critical need to maintain
the Two Medicine Area as one of its last surviving spiritual
sites, since other sites had already been subjected to extensive
tourist activity and ongoing mineral exploration.           The
widescale destruction of spiritual environs for the Tribe raised
the specter that “this generation and future generations [would]
not have future opportunities to practice religion in an
undisturbed environment.” J.A. 1110.

     Despite those concerns, the Bureau again approved Fina’s
drilling application in February 1991. An administrative
appeal followed, and the Bureau once again requested a
voluntary remand.

     In 1993, the Bureau approved the application to drill.
Conservation groups and members of the Blackfeet Tribe filed
suit in federal court, alleging violations of the APA, NEPA, the
Historic Preservation Act, the American Indian Religious
Freedom Act, 42 U.S.C. §§ 1996 et seq., and the Convention
Concerning the Protection of the World Cultural and Natural
Heritage, Nov. 16, 1972, 1037 U.N.T.S. 151. That suit was
subsequently stayed in light of legislation introduced in
Congress that would have banned surface-disturbing activities
in the Two Medicine Area, including drilling, see Badger-Two
Medicine Protection Act, S. 853, 103d Cong. (1993).
                               8
     While the legislative ban on drilling was being considered,
the Forest Service concluded that there was “a property eligible
for the National Register of Historic Places” within the Two
Medicine Area. J.A. 1308. To facilitate the Service’s review
process, the Lease’s suspension was repeatedly reauthorized
through the “conclusion of the historic property review.”
J.A. 1318. On April 5, 1999, while the Lease remained in
suspension, Fina assigned it back to Longwell.

     In 2002, the Forest Service designated the “Badger-Two
Medicine Blackfoot Traditional Cultural District” as eligible
for listing in the National Register of Historic Places based on
the Blackfeet Tribe’s use of “the lands for traditional purposes
for generations[.]” J.A. 2059. That Cultural District adjoined
and later fully incorporated the area covered by the Lease.
Longwell was informed of the Service’s determination, and the
Bureau confirmed that the Lease suspension would continue
until the Historic Preservation Act and NEPA issues were
resolved.

     In the midst of those administrative and legislative
proceedings focused on the Two Medicine Area’s eligibility for
drilling, Solenex, a company founded by Longwell, chose to
acquire the Lease in July 2004.

     In 2006, shortly after Solenex acquired the Lease,
Congress withdrew the Two Medicine Area from “disposition
under all laws relating to mineral * * * leasing,” subject to
valid existing rights. See Tax Relief and Health Care Act, Pub.
L. No. 109-432, div. C, § 403(b)(1)(B), 120 Stat. 2922, 3050–
3051. Congress also provided tax incentives for leaseholders
who willingly relinquished their leases. Id. § 403(c), 120 Stat.
at 3051.
                                9
                                C

     Solenex chose not to obtain the relief that Congress offered
in the 2006 legislation. Instead, on June 28, 2013, Solenex
filed suit, asserting that the relevant agencies unreasonably
delayed and withheld permission for drilling. In July 2015, the
district court granted summary judgment to Solenex,
concluding that the agencies engaged in unreasonable delay,
and ordered them to submit, within 21 days, a schedule for
resolution of the Lease’s suspension. See Solenex v. Jewell,
156 F. Supp. 3d 83, 85–86 (D.D.C. 2015). After subsequent
proceedings, the court ordered the Bureau “to determine by
November 23, 2015 whether to initiate the process for
cancellation of the [L]ease.” J.A. 252.

     Meanwhile, in September 2015, the Advisory Council on
Historic Preservation recommended that the drilling approval
be revoked and that the Lease be cancelled. J.A. 331, 214–217.
The Council stated that “the Solenex exploratory well along
with the reasonably foreseeable full field development would
be so damaging to the [traditional cultural district] that the
Blackfeet Tribe’s ability to practice their religious and cultural
traditions in this area as part of their community life and
development would be lost.” J.A. 331. The Council
recommended that the drilling permit be revoked, the Lease
cancelled, and the Two Medicine Area safeguarded from any
future mineral development.

     After further inter-agency consultation, the Secretary
informed the court on November 23rd that the agency would
be initiating cancellation procedures. Solenex did not respond
to that filing for nearly two months. After a brief stay and
further dispute, the district court held a status conference on
March 16, 2016. The court then requested that the Secretary
issue a decision in the next 24 hours.
                               10
     To comply with the district court’s 24-hour timeline,
Interior issued a written decision cancelling the Lease on
March 17th. J.A. 326-341. The Secretary explained that
cancellation was necessary because drilling would violate both
NEPA and the Historic Preservation Act. The Secretary stated
at the outset that an environmental impact analysis should have
been made prior to the initial leasing decision. But it was not.
Instead, the agency’s Environmental Assessment for leasing
erroneously delayed that environmental analysis until the
receipt of applications for surface-disturbing activity like
drilling. In addition, the Environmental Assessment failed to
consider a no-action alternative regarding leasing as the law
requires. The Secretary further acknowledged that the agency
had failed to meet the requirements of the Historic Preservation
Act in issuing the Lease. The Secretary explained, in
particular, that the agency had failed to undertake the required
consultation efforts prior to issuance and, instead, wrongly
delayed compliance with that Act to the drilling approval stage.
As a result, the Secretary determined that the Lease was
voidable.

     The Secretary then concluded that there was no viable way
to make the Lease valid. In the intervening years, Congress
had “permanently prohibited oil and gas leasing in the Badger-
Two Medicine area.” J.A. 338 (citing Tax Relief and Health
Care Act, div. C, § 403(b)(1)(B), 120 Stat. at 3050–3051). As
a result, the Secretary determined that it could not lawfully re-
validate the Lease. The Secretary stated, lastly, that even if the
agency had retained discretion to validate the Lease, “the facts
as discussed * * * d[id] not warrant doing so.” J.A. 338.

    In the wake of the cancellation decision, Solenex filed a
supplemental complaint challenging the cancellation.
Specifically, Solenex asserted that the Secretary lacked the
legal authority to cancel the Lease; Solenex was protected as a
                              11
bona fide purchaser; and the cancellation decision was arbitrary
and capricious. Solenex also argued that the decision was
barred by estoppel, laches, and the statute of limitations.

     On September 24, 2018, the district court granted
summary judgment in favor of Solenex. See Solenex LLC v.
Jewell, 334 F. Supp. 3d 174, 177 (D.D.C. 2018). The court
concluded that it need not decide whether the Secretary
possessed the legal authority to cancel the Lease “because this
case turn[ed] on its unique facts.” Id. at 181. “[E]ven assuming
the authority to administratively cancel leases,” the district
court ruled, the Secretary’s “failure to consider the reliance
interests at stake in cancelling [the Lease] and the
accompanying [drilling application approval] after three
decades” violated the APA. Id. at 182.

     The district court based its APA ruling specifically on the
amount of “time that ha[d] elapsed and the resulting reliance
interests at stake.” Solenex, 334 F. Supp. 3d at 182. The
district court cited caselaw holding that unreasonable agency
delay in taking an action violated the APA. In the district
court’s estimation, “[t]he same logic applie[d] here.” Id.
Assuming that the Secretary had the authority to
administratively cancel the Lease based on error in its initial
issuance, the district court ruled that “[a]n unreasonable
amount of time to correct an alleged agency error, especially
where the record shows that error was readily discoverable
from the beginning, violates the APA.” Id.

     The district court added that “[a]gency delay of course has
a practical effect: it creates reliance interests.” Solenex, 334
F. Supp. 3d at 183. That was “particularly true in the context
of agency reconsideration of its decision to grant [Solenex]
certain interests, [because] ‘such reconsideration must be
timely.’” Id. (quoting Prieto v. United States, 655 F. Supp.
12
1187, 1191 (D.D.C. 1987)). The district court concluded that
the “federal defendants not only failed to consider the reliance
interests at stake, they dismissed them out of hand,” id., which
constituted “arbitrary and capricious agency action,” id. at 184
(internal quotation marks omitted).

     The district court then remanded the matter to the
Secretary “with the order that the Solenex [L]ease be
reinstated.” Solenex, 334 F. Supp. 3d at 184. The Secretary
and intervenors timely appealed.

                                 II

    The district court exercised subject matter jurisdiction
under 28 U.S.C. § 1331. This court’s jurisdiction arises under
28 U.S.C. § 1291.

    We review de novo the district court’s grant of summary
judgment. Silver State Land, LLC v. Schneider, 843 F.3d 982,
989 (D.C. Cir. 2016). “An agency’s action withstands review
under the Administrative Procedure Act unless it is ‘arbitrary,
capricious, an abuse of discretion, or otherwise not in
accordance with law.’” Id. (quoting 5 U.S.C. § 706(2)(A)).

                                 III

    The district court’s reliance on agency delay and Interior’s
asserted failure to consider Solenex’s reliance interests finds no
purchase in circuit precedent or the administrative record.2

     2
        On appeal, Solenex primarily argues for affirmance on
grounds not relied upon by the district court, arguing that the
Secretary did not have the legal authority to cancel the Lease,
Solenex Br. 27, and that the agency relied on improper factors, id. at
36. We decline to address those arguments for the first time on
appeal. See Liberty Property Trust v. Republic Properties Corp., 577
                                13
                                 A

                                 1

     The district court rested its summary judgment decision in
significant part on what it concluded was undue delay in the
decision to cancel the Lease. Solenex, 334 F. Supp. 3d at 182–
183. But the law is well settled that “[d]elay alone is not
enough” to strip the agency of its ability to act or to justify
setting aside agency action. Dayton Tire v. Secretary of Labor,
671 F.3d 1249, 1253 (D.C. Cir. 2012); see also General Motors
Corp. v. United States, 496 U.S. 530, 541 (1990) (holding
agency’s failure to act on an implementation plan within a
reasonable period of time did not itself preclude enforcement
of the plan); Linemaster Switch Corp. v. EPA, 938 F.2d 1299,
1304 (D.C. Cir. 1991) (“We are especially reluctant to * * *
curb [an agency’s] substantive authority in light of Supreme
Court decisions declining to restrict agencies’ powers when
Congress has not indicated any intent to do so and has crafted
less drastic remedies for the agency’s failure to act.”); United
States v. Popovich, 820 F.2d 134, 138 (5th Cir. 1987) (“Today
we squarely face whether section 706 and 555 of the APA may
be used not only to compel but also to bar agency action
unreasonably delayed. We conclude that the plain language of
the statute provides no authority for dismissing the action of
the [agency].”).

     That rule applies even to lengthy periods of agency delay.
For example, in Dayton Tire, we declined to invalidate agency
action on the ground that it was taken after a twelve-year delay,
even though the agency itself characterized that lag as

F.3d 335, 341 (D.C. Cir. 2009) (“Although we * * * have the
discretion to consider questions of law that were not passed upon by
the District Court, this court’s normal rule is to avoid such
consideration.”) (formatting modified).
                                14
“excessive and deplorable.” 671 F.3d at 1253. What matters,
this court explained, is not the prolongation itself. Rather, it is
the actual “consequences of the * * * delay that dictate whether
corrective action is needed.” Id. (formatting modified).

     To be sure, the APA gives courts the authority to “compel
agency action unlawfully withheld or unreasonably delayed[.]”
5 U.S.C. § 706(1); see also Nader v. FCC, 520 F.2d 182, 206–
207 (D.C. Cir. 1975). But that distinct authority says nothing
about whether agency action that has been taken can be
invalidated based solely on the amount of time preceding that
action.

    In other words, delay itself does not render agency action
unlawful. What matters for the arbitrary-and-capricious
analysis are the identified consequences or harms that flow
from the agency delay.

                                2

     Given that precedent, the district court misstepped by
relying on delay alone to invalidate the Lease’s cancellation.
In the district court’s estimation, “[a]n unreasonable amount of
time to correct an alleged agency error, especially where the
record shows that error was readily discoverable from the
beginning, violates the APA.” Solenex, 334 F. Supp. 3d at 182.
But because a party challenging agency action must identify
something more than mere delay—it must identify harmful
consequences emanating from that delay that were not
reasonably taken into account by the agency—Interior’s action
cannot be overturned based on the district court’s concerns
about delay alone.

     Both the district court and Solenex failed to point to any
actual adverse consequences arising from the delay itself. That
is unsurprising because the Secretary kept the running of the
                                 15
Lease term suspended during each round of administrative and
judicial review and tolled the leaseholders’ obligation to pay
rents and royalties to the agency.

     Beyond that, the reasonableness of delay is a function of
context. Here, it was the product of extensive and complex
environmental, cultural, historical, and religious challenges to
the agency decision, which were then compounded by
intervening legislation that forbade drilling in the area—which
was the sole purpose of the Lease, see J.A. 2107.

     Importantly, prior to the Lease’s issuance, the relevant
Environmental Assessment provided explicit notice that the
“decision to lease is only the first step of a multi-step decision
process.” J.A. 2222. Any subsequent proposal to drill on the
land would “be subjected to an environmental analysis” that
would “consider not only the effects of the proposal on the
lease area, but also the cumulative effects of the proposal in
relation to other activities in the affected area.” Id.; see also id.
at 2237 (stating that “[t]he cumulative effects of oil and gas
activity * * * are impossible to predict at this time” and that the
Forest Service intends “to evaluate the cumulative effects of
each exploration proposal through the environmental analysis
of that proposal”).

     The same limitations applied as to the cultural impact of
surface-disturbing activity. The Environmental Assessment
noted that the Two Medicine Area was of unique cultural and
religious significance. See J.A. 2254 It therefore expressly
cautioned that, “[t]o insure compliance with the American
Indian Religious Freedom Act, consultation with the Blackfeet
Tribe w[ould] be undertaken for all exploration and
development proposals within the [Two Medicine Area].”
J.A. 2260; see also J.A. 2270 (“There is no need for a cultural
resources inventory at this time because site-specific
                              16
inventories will be conducted prior to surface disturbance.”);
J.A. 2280 (stating that compliance with the Historic
Preservation Act and the American Indian Religious Freedom
Act “will be required at the time soil disturbing activities are
proposed”).

     Given those significant disclosures, warnings, and
conditions, as well as clear advance notice of the analyses that
would be required prior to any drilling authorization, it is no
surprise that the drilling application was delayed. Fina
submitted its drilling application in November 1983. But an
administrative appeal quickly followed, during which Fina
requested that the Lease be suspended, and the company
excused from obligations under its terms. The agency obliged,
suspending all “rental and minimum royalty payments” and
tolling the Lease term. J.A. 2213.

    A series of administrative appeals carried the suspended
Lease through 1987, and the agency was subsequently tasked
with developing an Environmental Impact Statement, which
was completed in October 1990. More administrative appeals
ensued. Then, following the Two Medicine Area’s inclusion
as part of a registered historic place in 2002, the agency
engaged in a series of consultation meetings with both Solenex
and the Tribe. Those meetings proved fruitless.

    All the while, the leaseholders agreed to allow the Lease
to remain in suspension and to avoid any accompanying
obligations on their part. That includes Solenex—a company
founded by Longwell, who had been involved in these
proceedings from the beginning—which chose to acquire the
Lease in 2004 against that backdrop of administrative, judicial,
and legislative proceedings and without any valid drilling
permit in place.
                               17
     In short, from the Lease’s inception, the various
leaseholders, including Solenex, were aware that the NEPA
and Historic Preservation Act analyses would be necessary
prior to any surface-disturbing activity and that drilling permits
were not guaranteed. The Secretary’s painstaking efforts to
ensure that the agency’s statutory duties were met distinguishes
this case from a long period of unexplained agency inaction. A
failure to cancel the Lease earlier in the process, with less
information, could not have been the sounder or legally
compelled course of action.

     For all of those reasons, the district court erred in holding
that the Secretary’s alleged delay, standing alone, rendered the
agency’s cancellation of the Lease arbitrary and capricious.

                                B

     Neither the district court’s nor Solenex’s complaints about
the Secretary’s consideration of reliance interests holds up as a
basis for invalidating the Lease cancellation.

     The district court relied on a generalized reference to
“reliance interests” to conclude that the cancellation decision
was arbitrary and capricious. Solenex, 334 F. Supp. 3d at 183–
184. But unidentified and unproven reliance interests are not a
valid basis on which to undo agency action. Instead, the harm
occasioned must be specifically identified, reasonably
incurred, and causally tied to the delay. See Mingo Loan Coal
Co. v. EPA, 829 F.3d 710, 722–723 (D.C. Cir. 2016); see also
Bell Atlantic Tel. Cos. v. FCC, 79 F.3d 1195, 1207 (D.C. Cir.
1996) (stating that reliance interests incurred when an issue had
long been in dispute were not reasonable, and evaluating only
“investment incurred in reliance on the prior” position).

    The district court made no such particularized finding of
actual harm to specific reliance interests caused by the delay.
                                18
Instead, the district court seemed to assume that harm to
reliance interests was the inevitable byproduct of the agency’s
delay. See Solenex, 334 F. Supp. 3d at 183 (“Agency delay of
course has a practical effect: it creates reliance interests.”). But
assumptions are not evidence.

     Solenex asserts that the district court’s decision is correct
because the record shows that the company did identify
relevant reliance interests. There are two problems with that
argument.

     First, the district court overturned the agency’s decision
for an alleged failure to consider reliance interests. But the
reliance interests that Solenex flags were, in fact, specifically
considered and addressed by the Secretary. In an affidavit
submitted to the district court, Longwell “estimate[d]” that
“Solenex and I have spent over $35,000 in seeking to develop
the [L]ease” since the Lease was issued. J.A. 45.

     The Secretary adequately considered and addressed that
reliance interest in the cancellation decision, and even offered
to refund to Solenex the rent paid by Solenex’s predecessors in
the amount of $31,235, which approximates the “estimate”
provided by Longwell to the district court. Other than those
funds, Solenex identifies no other reliance interests that the
Secretary failed to consider or address when making the
cancellation decision. See Oral Arg. Tr. 27:19–22 (Q: “I’m
just asking you is there another place that you can point me
other than to this $35,000 number?” A: “No, Your Honor.”)

     Second, Solenex itself—the only party suing here—
incurred no expenses at all in developing the Lease. Solenex
did not even acquire the Lease until July 2004, and it claims no
financial investment of its own in the Lease. The expenses to
which Solenex refers and which the Secretary remedied were
incurred by Longwell or other entities, who are not the current
                                 19
holders of the Lease or parties to this action. See J.A. 45; cf.
Solenex Br. 33 (“Solenex and its predecessors spent
considerable time, effort, and resources pursuing the right to
drill on the Lease[.]”) (emphasis added).

      That lack of investment by Solenex was understandable
given the circumstances at the time of its acquisition of the
Lease. For the twenty-one preceding years, the Secretary had
asserted the power to cancel leases that were improperly issued.
See 48 Fed. Reg. at 33674 (“Leases shall be subject to
cancellation if improperly issued.”). By 1985, administrative
appellants in the drilling proceedings raised substantial NEPA
compliance issues. And the Lease had been in suspension for
nineteen years by the time Solenex acquired it. In 2002, again
before Solenex acquired the Lease, the Badger-Two Medicine
Blackfoot Traditional Cultural District was deemed eligible for
listing in the National Register of Historic Places. Following
that determination, the Bureau confirmed that the suspension
would continue until NEPA and Historic Preservation Act
issues were resolved. See J.A. 330.3

      In sum, the record fails to identify any reliance interests
reasonably incurred by Solenex at all, and the sole investment
of funds made by owners preceding Solenex was expressly
addressed and offered redress by the Secretary. Congress too
offered relief in the form of tax incentives for those affected by
its legislative prohibition on drilling and mineral development




     3
       To the extent that the district court suggested in passing that
the Secretary acted in bad faith by cancelling the Lease, nothing in
the record remotely supports such an assertion.
                                20
in the area. See Tax Relief and Health Care Act, div. C.,
§ 403(c), 120 Stat. at 3051.4

                                IV

      The district court erred when it entered summary judgment
in Solenex’s favor. The alleged delay did not, standing alone,
render the cancellation decision invalid. Nor did the Secretary
fail to consider identified reliance interests. For those reasons,
we vacate the district court’s grant of summary judgment to
Solenex and remand for further proceedings consistent with
this opinion.

                                                      So ordered.




    4
        We note that an agency decision to cancel a lease does not
preclude the owner from raising breach of contract claims in the
Court of Federal Claims. See Griffin & Griffin Expl., LLC v. United
States, 116 Fed. Cl. 163, 176 (2014).